ITEMID: 001-94593
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: SELIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: The applicant, Mr Franc Selič, is a Slovenian national who was born in 1937 and lives in Laško. He was not represented before the Court. The Slovenian Government (“the Government”) were represented by their Agent, Mr Lucijan Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 7 June 1991, in the context of a real estate dispute, the applicant brought an action before the Celje Basic Court (Temeljno sodišče v Celju) against J.L.
On 26 May 2000 the renamed Celje District Court (Okrožno sodišče v Celju) delivered a judgment rejecting the applicant’s claim. The applicant appealed against this judgment.
On 4 October 2001 the Celje Higher Court (Višje sodišče v Celju) dismissed his appeal.
On 20 December 2001 the applicant lodged an appeal on points of law. On 15 January 2003 the appeal on points of law was partly dismissed on procedural grounds and partly rejected by the Supreme Court (Vrhovno sodišče).
The applicant subsequently lodged a constitutional appeal which was dismissed by the Constitutional Court (Ustavno sodišče) on 20 September 2004.
The Constitutional Court’s decision was served on the applicant on 1 October 2004.
